Citation Nr: 1726727	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  15-41 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1975.  He died in December 2013.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  The RO in Philadelphia, Pennsylvania currently has jurisdiction of the matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016 correspondence, the appellant requested an in-person Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) with regard to service connection for the Veteran's cause of death claim.  The appellant has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a) (2016).  Moreover, her request was made within 90 days of certification of the appeal to the Board.  38 C.F.R. § 20.1304(a) (2016) (allowing for request for a Board hearing to be made within 90 days of certification of the appeal).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Travel Board hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




